 

Exhibit 10.1

Evergreen employment Agreement

This Evergreen Employment Agreement (this “Agreement”) is dated as of August 1,
2014, by and between Signature Group Holdings, Inc., a Delaware corporation (the
“Company”), and Kyle C. Ross (the “Executive”).

WITNESSETH:

WHEREAS, the Company and Executive had previously entered into an Employment
Agreement, dated as of August 2, 2011 (the “Employment Agreement”), whereby
Executive held the officer positions of Executive Vice President and Chief
Financial Officer;

WHEREAS, the term of the Employment Agreement will expire on July 31, 2014 (the
“Effective Date”);

WHEREAS, the Company and the Company’s Board of Directors (the “Board”) have
determined that, in the best interests of the Company, the Company will no
longer enter into employment agreements with a specified term with its executive
officers, including Executive;

WHEREAS, the Company values the Executive’s past, current and future
contributions to the Company, and wishes to continue its relationship with
Executive and for Executive to continue providing on-going services to the
Company after the expiration of the Employment Agreement in the same positions
of Executive Vice President and Chief Financial Officer; and

WHEREAS, the Company desires to enter into this Agreement with the Executive to
(i) incentivize the Executive’s good faith effort and diligence in executing the
on-going business affairs of the Company upon expiration of the Employment
Agreement, and (ii) memorialize how the Company and Executive will proceed if
and when Executive terminates services and its relationship with the Company.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties agree as follows:

AGREEMENT:

1.Severance Payment.  The Executive will be eligible for the Severance Payment
(the “Payment”) under this Agreement only if the conditions specified in Section
2 of this Agreement are met.  The amount of the Payment under this Agreement
will be one year’s base salary at the rate in effect at the time of termination.
If (i) the Executive’s services for the Company have terminated, (ii) the
Executive otherwise qualifies for the Payment under this Agreement and (iii) the
Executive has executed a Release and Waiver as specified in Section 9 below, the
Company will deliver the Payment within fifteen (15) days immediately following
the Executive’s termination; provided, however, that pursuant to Section 4(d) of
the Release and Waiver, the applicable consideration period has expired and
Executive has not revoked his execution of the Release and Waiver.

2.Conditions for Severance Payment.

a.  Termination or Resignation for “Good Reason” or without Cause.  If, after
the Effective Date and during the term of this Agreement, the Executive (i) is
involuntarily terminated for any reason by the Company other than for Cause (as
defined in Section 3 below) or (ii) voluntarily resigns for Good Reason (as
defined in this Section) within thirty (30) days after the occurrence of the
event giving rise to Good Reason, the Executive will be eligible for the Payment
under this Agreement.  “Good Reason” shall only mean:

i.

a material reduction in Executive’s base salary at the rate last in effect
during the Executive’s term of service with the Company, or

ii.

a material demotion in position accompanied by a material reduction in job
duties and responsibilities, or

iii.

a relocation of Executive’s principal place of employment by more than fifty
(50) driving miles from its location on the date of this Agreement, unless such
relocation results in Executive’s principal place of employment being closer to
Executive’s primary residence; or

1

--------------------------------------------------------------------------------

 

iv.

a material breach by the Company of any of its obligations under this Agreement,
and in each of subparts (i), (ii), (iii) and (iv) of this Section 2(a), a
failure by the Company to cure such breach within thirty (30) days following
receipt of notice from Executive of such breach.

b.  Death or Disability of Executive.  If the Executive’s services to the
Company are terminated by reason of a Disability (defined below) or upon the
Executive’s death, the Executive will be eligible for the Payment under this
Agreement. For purposes hereof, “Disability” shall mean (i) the Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, and which cannot be reasonably accommodated, or (ii) the Executive is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company, and which cannot be reasonably accommodated. In the
event of the Executive’s death, the Payment shall be provided to the Executive’s
estate.

c.  Involuntary Termination Upon Change in Control. If the Company (i) undergoes
a Change in Control (defined below) and (ii) the Executive is involuntarily
terminated for any reason by the Company other than for Cause (as defined in
Section 3 below) within a ninety (90) day period following the occurrence of the
Change in Control, the Executive will be eligible for the Payment under this
Agreement. “Change in Control” shall mean the occurrence of any of the following
after the Effective Date:

i.

any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”), other than the Company, a subsidiary
of the Company or a Company employee benefit plan, including any trustee of such
plan acting as trustee, is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding securities entitled to vote generally in the
election of directors; or

ii.

the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve an agreement for the
sale or disposition by the Company of all or substantially all the Company’s
assets; or

iii.

a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date of
this Agreement, or (B) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the Incumbent Directors at the
time of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).

3.Resignation or Termination For Cause. If the Executive resigns for other than
Good Reason, or is discharged for Cause as defined below during the term of this
Agreement, the Executive will not be eligible for any Payment under this
Agreement, and this Agreement will be terminated immediately.  “Cause” shall
only mean:  

a.  the willful and continued failure by the Executive to attempt in good faith
to substantially perform his obligations to the Company (other than any such
failure resulting from the Executive’s incapacity due to a Disability);
provided, however, that the Company shall have provided the Executive with
written notice of Executive’s deficiencies and the Executive has been afforded
at least ten (10) days to cure same;

b.  the Executive’s conviction of or plea of guilty or nolo contendere to, a
felony or any other crime involving moral turpitude or dishonesty;

c.  the Executive’s willfully engaging in misconduct in the performance of his
duties for the Company (including theft, fraud, embezzlement, and securities law
violations or a violation of the Company’s Code of Conduct or other written
policies) that is injurious to the Company, monetarily or otherwise; or

d.  the Executive’s willfully engaging in misconduct other than in the
performance of his duties for the Company (including theft, fraud, embezzlement,
and securities law violations) that is materially injurious to the Company or,
in the good faith determination of the Board, is potentially materially
injurious to the Company, monetarily or otherwise.

2

--------------------------------------------------------------------------------

 

4.COMPENSATION.  Any compensation due to the Executive for services provided to
the Company after the Effective Date shall be continued as set forth in the
Employment Agreement and hereafter reviewed annually by the Company.

5.No Contract of Employment / EMPLOYMENT AT WILL.  Unless the parties otherwise
agree in writing, continuation of Executive’s services with the Company under
this Agreement and after the Effective Date shall be deemed an employment “at
will” and shall not be deemed to extend any of the provisions of the Employment
Agreement. Executive may be terminated at any time, with or without notice, or
with or without cause (subject to the other conditions in this
Agreement).  Likewise, Executive may terminate his employment at any time,
without or without notice, and with or without reason.  Such an action will
require the Company to make the Payment only if the requirements of this
Agreement are met.

6.INDEMNIFICATION. The Company, and its successors and/or assigns, shall
indemnify and defend Executive to the fullest extent provided by the Bylaws and
Certificate of Incorporation of the Company as in effect on the date of this
Agreement and as permitted by law with respect to claims that may be brought
against Executive arising out of any action taken or not taken in Executive’s
capacity as an officer of the Company and/or any third party claim arising out
of any action taken by the Company or Executive related to the execution and
delivery of this Agreement and the Executive’s services pursuant hereto;
provided, however, that the Company shall indemnify Executive for all necessary
expenditures or losses incurred by Executive in direct consequence of the
discharge of his services, even though unlawful, unless the Executive, at the
time of obeying the directions, believed them to be unlawful. The Company’s
indemnification obligations under this Section 6 shall remain in effect
following Executive’s termination of employment with the Company.

7.No Assignment.  No benefit payable under this Agreement may be assigned,
transferred, pledged, or otherwise encumbered, or subjected to any legal process
for the payment of any claim against the Executive.

8.Governing Law.  This Agreement shall be governed in all respects by and in
accordance with the laws of California without regard to its conflict of law
provisions.

9.Release and Waiver.  The Executive will receive Payment under this Agreement
if the Executive executes a Release and Waiver in a form attached hereto as
Exhibit A.  Such Release and Waiver will not apply to benefits the Executive may
have under the Company’s benefit plans (such as the pension, 401(k) or medical
plans), any rights to benefits under applicable workers’ compensation statutes
or government-provided unemployment benefits, any claims arising under federal
or state securities laws that the Executive may have as a shareholder of the
Company, any rights to enforce this Release and Waiver, or any claims relating
to the validity of this Release and Waiver under the Age Discrimination in
Employment Act, as amended.

10.COMPLIANCE WITH Code Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of services with the
Company Executive is a “specified employee” as defined in Section 409A of the
Internal Revenue Code (the “Code”), and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
first business day to occur following the date that is six (6) months following
Executive’s termination of employment with the Company (or the earliest date as
is permitted under Section 409A of the Code); and (ii) if any other payments of
money or other benefits due to Executive hereunder could cause the application
of an accelerated or additional tax under Section 409A of the Code, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A of the Code, or otherwise such
payment or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Board, that does not cause such an accelerated or
additional tax.  In the event that payments under this Agreement are deferred
pursuant to this Section 10 in order to prevent any accelerated tax or
additional tax under Section 409A of the Code, then such payments shall be paid
at the time specified under this Section 10 without any interest thereon.  The
Company shall consult with Executive in good faith regarding the implementation
of this Section 10; provided that neither the Corporation nor any of its
employees or representatives shall have any liability to Executive with respect
thereto.  Notwithstanding anything to the contrary herein, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A of the Code and,
for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean separation from service.  For purposes of Section 409A of the Code, each
payment made under this Agreement shall be designated as a “separate payment”
within the meaning of the Section 409A of the Code. 

11.Dispute Resolution and Waiver of Jury Trial.  

a.  In the event of a dispute, Executive and a senior executive of the Company
shall meet for the purpose of endeavoring to resolve the dispute.  Any
resolution agreed to by such parties shall be final and binding on the parties. 
The parties shall meet to attempt in good faith to resolve the dispute within
thirty (30) calendar days after the disputed matter is referred to them.  If the
parties

3

--------------------------------------------------------------------------------

 

are unable to resolve the dispute during the period set forth in the previous
sentence, the dispute shall be settled by arbitration under the JAMS
Comprehensive Arbitration Rules and Procedures (“JAMS”) in force at the time
such arbitration is commenced; provided, that, if at the end of such thirty (30)
calendar day period the parties are engaged in good faith negotiations regarding
such dispute, the time for submitting the dispute to JAMS arbitration shall be
extended for an additional thirty (30) calendar days, and the extension of such
time shall again apply (subject to such good faith negotiations continuing) at
the end of such succeeding thirty (30) calendar day period and thereafter in the
same manner at the end of each thirty (30) calendar day period thereafter.  

b.  The arbitration shall be in accordance with the then-current JAMS employment
arbitration rules.  The arbitrators shall be either retired judges, or attorneys
licensed to practice law in the state in which the arbitration is convened (the
“Arbitrators” and each an “Arbitrator”).  The arbitration tribunal (the
“Tribunal”) shall consist of three (3) Arbitrators.  The petitioning party (the
“Petitioning Party”), on the one side, and the party defending the arbitration
(the “Defending Party”), on the other side, shall each nominate one Arbitrator
within fourteen (14) calendar days after delivery of the demand for
arbitration.  If the Petitioning Party or the Defending Party, as the case may
be, fails to nominate an Arbitrator pursuant to this Section 11(b) upon request
of any other party to the arbitration, such Arbitrator shall instead be
appointed by JAMS within seven (7) calendar days of receiving such request. The
first two appointed Arbitrators shall nominate the third Arbitrator within
thirty (30) calendar days of their appointment.  If the first two appointed
Arbitrators fail to nominate a third Arbitrator, then, upon request of any party
to the arbitration, the third Arbitrator shall be appointed by JAMS within seven
(7) calendar days of receiving such request.  The third Arbitrator, however
appointed, shall serve as the chairman of the Tribunal.   

c.  The Arbitrators shall have jurisdiction to hear and rule on pre-hearing
disputes and are authorized to hold pre-hearing conferences by telephone or in
person, as the Arbitrators deems necessary.  The Arbitrators shall have the
authority to entertain a motion to dismiss, demurrer, and/or a motion for
summary judgment by any party and shall apply the standards governing such
motions under the applicable rules of civil procedure.  The parties hereto
understand and agree that, in any arbitration arising from this Agreement, the
Company and Executive will be entitled to discovery in accordance with the
provisions of California Code of Civil procedure § 1283(a). The Arbitrators
shall render a written award and opinion which reveals, however briefly, the
essential findings and conclusions on which the award is based.  The arbitration
shall be final and binding upon the parties, except as otherwise provided by the
law applicable to review of arbitration decisions/awards.  Either party may
bring an action in any court of competent jurisdiction to compel arbitration
under this Agreement and/or to enforce an arbitration award.  The Company will
pay the Arbitrators’ fees and any other fees, costs, or expenses unique to
arbitration, including the filing fee, the fees and costs of the Arbitrators,
and rental of a room to hold the arbitration hearing; provided, that if
Executive is the party initiating the claim, Executive shall be responsible for
contributing an amount equal to the filing fee to initiate a claim in the court
of general jurisdiction in the state which Executive is (or was last) employed
by the Company.  Each party shall pay for its, his or her, own costs and
attorneys’ fees, if any.  However, if any party prevails on a statutory claim
which entitles the prevailing party to attorneys’ fees and/or costs, or if there
is a written agreement providing for fees and/or costs, the Arbitrators may
award reasonable fees and/or costs to the prevailing party in accordance with
such fee-shifting statute or agreement.  In addition, notwithstanding the
foregoing, nothing herein shall prevent a party from seeking interim remedies in
aid of arbitration.

d.  All disputes concerning or relating to arbitrability of disputes under this
Agreement or the jurisdiction of the Arbitrators shall be resolved by the
Arbitrators, and the site of arbitration shall be Los Angeles, California.

e.  Notwithstanding anything to the contrary herein, the arbitration provisions
specified herein, and any arbitration conducted hereunder, shall be governed
exclusively by the Federal Arbitration Act, Title 9 United States Code, to the
exclusion of any state or municipal law of arbitration.

f.  THE PARTIES HERETO HEREBY AGREE TO MUTUALLY ARBITRATE ALL CLAIMS THEY MIGHT
HAVE AGAINST EACH OTHER.  IN THIS REGARD, THE PARTIES HERETO IRREVOCABLY WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF EITHER PARTY
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT.

[Signature page follows]

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

Signature Group Holdings, Inc.

 

 

 

 

 

/s/ Craig Bouchard

 

 

Name:

Craig Bouchard

 

 

Title:

Chairman of the Board and Chief Executive Officer

 

 

 

 

 

 

 

/s/ Kyle C. Ross

 

 

Kyle C. Ross

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

EXHIBIT A

RELEASE AND WAIVER AGREEMENT

This Release and Waiver Agreement (“Release”), dated as of [__________], is
entered into between Signature Group Holdings, Inc., a Delaware corporation (the
“Company”) and Kyle C. Ross (the “Executive”).

WITNESSETH:

WHEREAS, in order to provide an orderly and amicable arrangement with respect to
Executive’s separation from the Company, the Company desires to provide
Executive with severance in the form of a lump sum payment;

WHEREAS, in order to be eligible to receive severance and other consideration as
described in this Release, Executive must execute a release and waiver of all
claims and causes of action against the Company, and all of its affiliates and
related entities; and

WHEREAS, Executive acknowledges that the consideration received by Executive
under the terms of this Release for the release and waiver contained herein is
in addition to any consideration the Company is otherwise required to provide.

NOW, THEREFORE, in consideration for the promises and the mutual covenants and
agreements set forth below, the parties hereby acknowledge and agree as follows:

AGREEMENT:

1.Separation Date.   Executive’s separation from employment with the Company
will be effective immediately [__________] (“Separation Date”).  Effective as of
the Separation Date, the Executive and the Company hereby acknowledge and agree
that the Evergreen Employment Agreement, dated August 1, 2014 (“Evergreen
Agreement”), by and between the Executive and the Company, as well as any other
prior agreements or understandings, are hereby terminated and of no further
force or effect.

2.Final Compensation. The Company will pay Executive’s final compensation earned
through and including the Separation Date.  In addition, the Company will offer
Executive the right to continue to participate in its group health plan pursuant
to COBRA.  Except as specifically provided in this Release, Executive
understands that Executive will not be entitled to any other payment, benefits
or other consideration from the Company related to Executive’s employment with
the Company or Executive’s separation from the Company.

3.Severance and Other Consideration.  In consideration for the promises made
herein by Executive, the Company will pay Executive severance in the form of a
lump sum payment of one year’s base salary at the rate in effect at the time of
termination pursuant to the Evergreen Agreement, payable within fifteen (15)
days following, pursuant to Section 4, the termination of the Executive, and
execution and return of this Release by the Executive.  

4.Releases and Waiver.

a)  Executive (on behalf of his or herself and his or her heirs, executors,
legal representation, administrators and assigns) hereby voluntarily, knowingly
and willingly releases and forever discharges the Company, its subsidiaries,
affiliates, and parents, together with each of those entities’ former and
current officers, directors, shareholders, managers, employees, agents,
fiduciaries, and administrators (collectively, the “Company Releasees”) from any
and all liabilities, agreements, compensation, demands, damages, claims, and
causes of action of any nature whatsoever that they may have had or now have,
known and unknown, against any of the Company Releasees including, but not
limited to, those that are by reason of or in any manner whatsoever connected
with the Company’s hiring of Executive, Executive’s employment relationship with
the Company, or the termination of the Executive’s employment with the Company,
including, but not limited to, under any public policy, contract, or tort, or
under common law; wrongful discharge; retaliation; breach of contract;
infliction of emotional distress; or defamation; or arising under any policies,
practices, or procedures of the Company and including, specifically, all alleged
discriminatory events, acts, patterns or practices based on age, religion,
creed, sex, sexual orientation, national origin, ancestry, disability, handicap,
marital status, gender identity, race or color, arising under any statute or law
including, without limitation, the Americans with Disabilities Act of 1990, the
Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et. seq., the
Older Workers’ Benefit Protection Act, the Rehabilitation Act of 1973 (including
Section 504 thereof), Title VII of the 1964 Civil Rights Act, the Civil Rights
Act of 1866 (42 U.S.C. § 1981), the Civil Rights Act of 1991, the Equal Pay Act,
the National Labor Relations Act, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, and the Employee Retirement
Income Security Act of 1974, all as amended, and any other federal, state, or
local law, regulation, or ordinance; or any claim for costs, fees, or other
expenses, including attorneys’ fees, incurred in these matters, except for
claims to the payments due under this Agreement.  It is further and expressly
agreed that, except

6

--------------------------------------------------------------------------------

 

as otherwise provided in Section 4(b) below, to the fullest extent permitted by
law, Executive will not commence, maintain, prosecute or participate in any
action or proceeding of any kind against the Company based on any of the claims
waived herein occurring up to and including the date of Executive’s
signature.  Executive represents and warrants that Executive has not done so as
of the effective date of this Release.  

b)  By signing this Release Executive expressly does not release or waive any
right to file or maintain a charge or participate in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission (“EEOC”) or
any other applicable federal, state or local administrative agency.  However,
Executive does waive rights to any monetary or equitable recovery should the
EEOC, or any such federal, state, or local agency pursue any claims on
Executive’s behalf arising out of or relating to Executive’s employment with
and/or separation from employment with the Company and Executive hereby promises
not to seek or accept any award, settlement or other monetary or equitable
relief from any source or proceeding brought by any person or applicable
federal, state or local administrative agency on Executive’s behalf or on behalf
of any class of which Executive is a member with respect to any of the claims
Executive has waived.  

c)  Notwithstanding the foregoing promises and rights, if Executive violates
this Section 4, Executive agrees to indemnify and hold harmless the Company from
and against any and all costs, attorneys’ fees and other expenses authorized by
law which result from, or are incident to, such violation.  

d)  If Executive is at least forty (40) years of age, in compliance with the
aforementioned Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et.
seq. and the Older Workers’ Benefit Protection Act, the Executive is shall be
afforded at least twenty-one (21) days to consider waiving age-related
discrimination claims by executing this Release, and has the right to revoke his
signature within seven (7) days after his execution of it.  Executive
understands that this Agreement will not become effective and enforceable unless
the seven day revocation period passes and Executive does not revoke the
Agreement in writing.  Executive understands that this Agreement may not be
revoked after the seven day revocation period has passed. The Executive hereby
acknowledges that Executive (i) has read this Release and understands its legal
effect and binding nature; (ii) has been advised to consult with an attorney
prior to executing this Release and that Executive has had the opportunity to do
so; (iii) is acting voluntarily and of Executive’s own free will in executing
this Release; (iv) has been informed that Executive has at least twenty-one (21)
days to consider such execution; (v) has seven (7) days following execution to
revoke this Release; and (vi) unless revoked during the seven (7) day period,
this Release shall remain in full force and effect.

5.Non-Disclosure

ARTICLE I.  Except as required by law or as specified in this Section, Executive
agrees that he will not disclose any of the terms and conditions of this Release
to any person or entity who is not a party to this Release, with the sole
exceptions of Executive’s current or any future attorneys and financial
advisors.  In addition, Executive will instruct Executive’s current or any
future attorneys and financial advisors who have acquired knowledge of the
matters discussed herein to treat such information as privileged and
confidential and not to disclose such information except as consistent with this
Release and required by law.

6.Non-Disparagement

ARTICLE II. The Executive shall not, at any time following the Separation Date,
directly or indirectly, disparage the Company or the business or properties or
assets of the Company.  The Company’s CEO shall not, at any time following the
Separation Date, directly or indirectly, disparage the
Executive.  Notwithstanding the foregoing, nothing in this Section 6 shall
preclude the Executive or the Company’s CEO from making truthful statements or
disclosures that are required by applicable law or legal process.

7.Proprietary Information.  Executive agrees that all information, whether or
not in writing, concerning the Company’s business, technology, business
relationships or financial affairs which the Company has not released to the
general public (collectively, “Proprietary Information”) is and will be the
exclusive property of the Company.  By way of illustration, Proprietary
Information may include information or material which has not been made
generally available to the public, such as: (a) corporate information, including
plans, strategies, methods, policies, resolutions, negotiations or litigation;
(b) marketing information, including strategies, methods, customer identities or
other information about customers, prospect identities or other information
about prospects, or market analyses or projections; (c) financial information,
including cost and performance data, debt arrangements, equity structure,
investors and holdings, purchasing and sales data and price lists; and (d)
operational and technological information, including plans, specifications,
manuals, forms, templates, software, designs, methods, procedures, formulas,
discoveries, inventions, improvements, concepts and ideas; and (e) personnel
information, including personnel lists, reporting or organizational structure,
resumes, personnel data, compensation structure, performance evaluations and
termination arrangements or documents.  Proprietary Information also includes
information received in confidence by the Company from its customers or
suppliers or other third parties.  Executive agrees not to use or disclose any
Proprietary Information.

8.Unemployment Compensation.  The Company agrees to not protest any claim for
unemployment insurance compensation that Executive may make.

9.Return of Property.  Executive acknowledges and agrees that he has returned
all Company property in Executive’s possession, custody or control to the
Company.

7

--------------------------------------------------------------------------------

 

10.Acknowledgements.  Executive acknowledges (a) that he has at least twenty-one
(21) days from receipt of this document to consider whether to accept or reject
this Release pursuant to Section 4(d).  Executive may accept this Agreement by
executing it and returning it by no later than  [__________] to Craig Bouchard,
Chief Executive Officer of the Company; (b) that Executive may at Executive’s
option, sign this Release prior to the end of such period but is not required to
do so; (c) that Executive is voluntarily and knowingly entering into this
Release; and (d) that Executive understands the legal and binding effect of this
Release.

11.Governing Law.  This Release shall be construed in accordance with the
substantive laws of the State of California, without regard to its conflict of
laws principles.

12.Counterparts.   This Release may be executed by each of the parties hereto in
separate counterparts (including electronic counterparts) and have the same
force and effect as if the Company and Executive had executed it as a single
document.

13.Successors and Assigns.   The rights and obligations of the parties under
this Release shall be binding upon and shall inure to the benefit of the
Company’s successors and assigns.  This Release shall not be assignable by
Executive.

14.Entire Agreement.  This Release expresses the entire agreement and
understanding of the parties with respect to the subject matter hereof, and
supersedes any prior agreements or understandings, written or oral, with respect
to such subject matter.

[Signature page follows]

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Release as of the date
written above.

 

KYLE C. ROSS

 

SIGNATURE GROUP HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

Name:

Craig Bouchard

 

 

Title:

Chief Executive Officer

 

 

Date:

 

 

[Signature Page Release and Waiver Agreement – Signature Group Holdings, Inc.]